DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	                 Status of claims
           New claims 36-43 (preliminary amendment) as filed on 9/15/2020 are pending and under examination in the instant office action.
Claim Rejections - 35 USC § 112
Indefinite
Claims 36-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claim 36 the sole designation of strains of Streptomyces by the internal designation creates ambiguity in the claims. For example, the strains disclosed in this application could be designated by some other arbitrary means, or the assignment of the strain names could be arbitrary changed to designate other strains. If either event occurs, one’s ability to determine the metes and bounds of the claims would be impaired. See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204,208 (CCPA 1070). Amendment of the claims to refer to the deposit accession numbers in the Depository collection with status IDA under Budapest Treaty would obviate this rejection.
Although it appears from the as-filed specification (see page 32, par. 00153) that deposit numbers V17/004100 and V17/00401 refers to the deposits in the National 
It is suggested to insert the name of Depository collection; for example: after the phrase “isolated MH71 with the deposit number V17/0040” insert --- in National Measurement Institute (NMI) of Australia---. The same for the second Streptomyces strain. 
Claim 39 is rendered indefinite by phrases AG2-1 and AG8. It is not clear from specification if theses phrases refer to strain designation or have some other meaning. In the lack of specific definitions in the specification it is suggested to delete these phrases. 
				                    Deposit
	Claims 36-43 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
All claims require one of ordinary skill in the art to have access to 2 specific microorganisms Streptomyces strain MH71 (NMI deposit number V17/004100) and Streptomyces strain MH243 (NMI deposit number V17/00401). 
Because the microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganisms are not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by deposit of the microorganisms. The specification does not disclose a repeatable process to obtain the microorganisms and it 
	The rejection may be overcome by establishing that each microorganisms identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
	Because National Measurement Institute (NMI) of Australia has acquired the status of an International Depository in accordance to the Budapest Treaty, a declaration stating that all restrictions will be irrevocably removed upon issuance of the patent will overcome this rejection. 
Please, also provide for the record the copies of deposit receipts as evidence of both deposit and acceptance by International Depository in accordance to the Budapest Treaty, thereby, evidence of viability of deposited biological material. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,603,799 (Martin) and Popper et al (IDS reference; GRDC Agriculture Csiro AU. September 2015, pages 1-15).
The cited US 8,603,799 (Martin) teaches a method for treating or preventing infection of a plant by a fungal or bacterial pathogen comprising step of applying Streptomyces strain RB72  to plants, plant seeds or plant surrounding (see entire document including abstract). The plant pathogens include Sclerotinia (col. 9, line 7), Fusarium oxysporum (col. 8, line 67), Pythium irregulare (col. 8, line 64), Rhizoctonia solani (col. 9, line 3), Erwinia, Clavibacter (col. 9, lines 43-44), Xanthomonas oryzae (col. 10, line 9), Pseudomonas syringae (col. 9, line 63) and others. The plant infection is not Fusarium crown rot as disclosed. The plants under treatment are crop plants including soybean (col.10, line 30), canola (col.10, line 32), wheat (col. 10, line 56).
Thus, the cited US 8,603,799 (Martin) teaches the same method as claimed method except for the use of specific strains of Streptomyces. 
However, the claimed Streptomyces strains MH71 and MH243 are known in the prior art as beneficial plant pathogen biocontrol agents and they have been used for treating plant disease caused by Fusarium crown rot. See the cited refence by Popper at pages 13-14.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute Streptomyces strains MH71 and/or MH243 for the Streptomyces strain in the method of US 8,603,799 (Martin) with a reasonable expectation of success in treating plant fungal and bacterial diseases 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Vera Afremova
April 30, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653